DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed January 22, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because MPEP 609.04a III requires non-English documents be accompanied by a translated version or a concise explanation of relevance. Submission of an English language abstract of a reference, such as one generated by a foreign patent office, may fulfill the requirement for a concise explanation. Where the information listed is not in the English language, but was cited in a search report or other action by a foreign patent office in a counterpart foreign application, the requirement for a concise explanation of relevance can be satisfied by submitting an English-language version of the search report or action which indicates the degree of relevance found by the foreign office.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a). Applicant cited in the IDS on January 22, 2021 an Office Action of the 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the filter configured to filter water in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to because
Element 113a not shown in Figure 8 (Specification paragraph 00145)
Element 112 not shown in Figure 11 (Specification paragraph 00132)
Element 111a not shown in Figures 14 and 15 (Specification paragraph 00194
Element 119b not shown in Figure 18 (Specification paragraph 00222)

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color (see at least Figures 16, 22-24 and 26-28, which appear to be in color; because the drawings are added to the file wrapper without color it is unclear what the drawings are trying to show; as a matter of example, refer to Figure 23, wherein both ends of the scale are “black”, thus it is unclear where is the Figure showing maximum or minimum velocity). Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 claims “a filter configured to filter water” but there is no filter disclosed in the specification.


The disclosure is objected to because of the following informalities:
Paragraph 00132 discloses Element 112 in Figure 11 but it is not shown
Paragraph 00145 discloses Element 113a in Figure 8 but it is not shown
Paragraph 00194 discloses Element 111a in Figures 14 and 15 but it is not shown in either
Paragraph 00222 discloses Element 119b in Figure 18 but it is not shown
Paragraph 0091 Line 1, “A handle 13 griped by a user may be provided outside the cleaner body 10.” Should read “A handle 13 gripped by a user may be provided outside the cleaner body 10.”
Paragraph 00192 lines 1 and 2 are essentially the same. “In this embodiment, the sealing part 200 may be made of an elastic material. Also, the sealing part 200 may be made of an elastic material.” 
Paragraph 00221 reads “Fig. 18 is a partial cross-sectional view of a sealing part and a housing of a vacuum cleaner according to further another embodiment.” The phrase “according to further another embodiment” would read better as “according to a further embodiment” or as “according to another embodiment”.
Paragraph 00226 Lines 1 and 2 are essentially the same. “In this embodiment, the sealing part 200 may be made of an elastic material. Also, the sealing part 200 may be made of an elastic material.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “a hook protrusion extending horizontally from each of both sides of an upper end of the first extension portion is disposed on the first extension portion" in the 1st paragraph of the claim.  There is insufficient antecedent basis for this limitation in the claim. “Each of both sides” lacks antecedent basis because which sides the hook protrusions extend from are not disclosed. Figure 18 is unclear if the hook protrusions only extend from the front and back sides or if they extend of the left and right sides as well. For examination purposes the claim is interpreted as the hook protrusion only extending forward and backward on an upper end of the first extension portion. The forward portion is interpreted as the left side of figure 18 and the backward portion is interpreted as the right side of figure 18.  
Claim 14 recites the limitation "elevation part" in the 1st paragraph of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 12 depends on claims 12, 7, and 1 but these claims do not disclose an elevation part. The claim may be rewritten to read “The vacuum cleaner according to claim 12, wherein the vacuum cleaner further comprises an elevation part, and wherein the elevation part comprises a fixing hook…” For examination purposes, the elevation part has been interpreted to comprise the fixing hook (218a and 218b) and the second extension portion (214).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9, 12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lupe Tech Limited (US20190150686), hereinafter known as Lupe, in view of Samsung (KR101413259).
	Regarding claim 1, Lupe teaches a vacuum cleaner (Fig 1 Element 1) comprising: a filter configured to filter water (Paragraph 0065 Line 2); a cleaner body (Fig 1 Element 6) having a suction motor (Paragraph 001 Line 3 and Fig 1 Element 4 Electrical Motor) provided therein; a handle (Fig 1 Element 9) connected to an outside surface of the cleaner body; and a suction nozzle (Fig 1 Element 10) connected to the cleaner body, wherein the suction nozzle comprises: a housing (See annotated figure below) having at least a portion of a front side thereof that is open to define a front opening (See annotated figure below); a rotation cleaning part (See annotated figure below) configured to clean a floor surface by a rotation operation thereof, the rotation cleaning part disposed inside (See annotated figure below)  the housing and having at least a portion thereof exposed (See annotated figure below) through the front opening, and a sealing part (See annotated figure below) protruding downward from a lower end of the housing and provided behind the front opening.

    PNG
    media_image1.png
    498
    599
    media_image1.png
    Greyscale


Lupe teaches all of the element of the current invention as stated above except for the sealing part comprising at least one of a groove recessed upward from a lower end thereof or a protrusion protruding downward from the lower end thereof. 
Samsung teaches a blade assembly (Figure 6 Element 82) may be configured to include a blade (Page 5 Paragraph 5 of attached translation and Fig 6 Element 83) and a fixing member (Figure 6 Element 84), and a support member (Figure 6 Element 85). The fixing member (Figure 6 Element 84) and the supporting member (Figure 6 Element 85) can be installed such that the blade (Figure 6 Element 83) has appropriate rigidity 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lupe to incorporate the teachings of Samsung to provide a vacuum cleaner with a sealing part with multiple protrusions to improve the cleaning efficiency of the vacuum cleaner. The multiple protrusions would allow the sealing part to have multiple points of contact with the floor which would help to keep dirt and debris in range of the cleaning suction of the suction nozzle.

    PNG
    media_image2.png
    463
    660
    media_image2.png
    Greyscale


	Regarding Claim 2, the combination of Lupe in view of Samsung teaches the vacuum cleaner according to claim 1, wherein the sealing part (Samsung Figure 6 Element 82) comprises a sealing groove (See annotated drawing below) recessed upward (See annotated drawing below) from the lower end thereof and extending parallel (Samsung Figure 5 shows entire blade assembly which extends across rear side of the suction nozzle) to a longitudinal direction. 

    PNG
    media_image3.png
    522
    764
    media_image3.png
    Greyscale


	Regarding claim 3, the combination of Lupe in view of Samsung teaches all of the elements of the current invention as stated above including the sealing groove is provided in plurality (Samsung Page 6 Paragraph 4 Line 2), the plurality of sealing grooves are spaced apart from each other in a front-to-rear direction (See annotated drawing below) of the sealing part.
	
	Regarding claim 4, the combination of Lupe in view of Samsung teaches all elements of the current invention as stated above including a sealing protrusion (See annotated drawing below) is disposed between each of the plurality of sealing grooves (See annotated drawing below). This combination does not explicitly disclose a ratio (a/b) of a front-rear length (a) of the sealing protrusion and a front-rear length (b) of the sealing groove is 0.3 to 0.8.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the ratio (a/b) of the front-rear length (a) of the sealing protrusion and a front-rear length (b) of the sealing groove to be about 0.3 to 0.8. If the sealing protrusion is too thin, it may break or lose rigidity which would negatively impact the cleaning efficiency. Likewise, a sealing protrusion too wide would prevent all flexibility and also negatively impact the cleaning efficiency. Thus, the claimed dimensions are recognized as result effective variable, i.e. a variable which achieves a recognized result as set forth above. Therefore, since the 

    PNG
    media_image4.png
    521
    764
    media_image4.png
    Greyscale

	Regarding claim 5, the combination of Lupe in view of Samsung teaches all elements of the current invention as stated above including the sealing part comprises a plurality of sealing protrusions (Samsung Page 6 Paragraph 4 Line 2), each 20of the plurality of sealing protrusions protruding downward (Samsung Figure 6 Elements 95a, 95b, and 95c) from USActive\114932749\V-16819LWV001US02an upper side and extending parallel (Figure 5) to a longitudinal direction of the suction nozzle, whereby the plurality of sealing protrusions 
	Regarding claim 6, the combination of Lupe in view of Samsung teaches all elements of the current invention as stated above including the sealing protrusion disposed at a rear side of the sealing part protrudes further downward than the sealing protrusion disposed at a front side of the sealing part.
	Samsung teaches a sealing part made of flexible materials (Page 5 Paragraph 7) that has a plurality of protrusions. The sealing part being made of flexible material creates a scenario in which the sealing part may encounter an obstacle such as a door threshold or bump which would cause the sealing protrusion on the front of the sealing part to flex upwards and cause the sealing protrusion on the rear side of the sealing part 
	

    PNG
    media_image5.png
    521
    759
    media_image5.png
    Greyscale

	
	Regarding claim 7, the combination of Lupe in view of Samsung teaches all elements of the current invention as stated above including the sealing part (Samsung Figure 6 Element 82) is elevatably (Lupe Paragraph 0083 Lines 2-4) connected to a rear portion of the suction nozzle. The replacement of the sealing part 
	Regarding claim 8, the combination of Lupe in view of Samsung teaches all elements of the current invention as stated above including wherein at least a portion of a rear side (Anything behind front opening defined as rear side of housing) of the housing is open to define a rear opening (See annotated drawing below), and wherein the housing comprises a first side surface (see annotated drawing below) to define the rear opening and a second side surface (See annotated figure below) spaced backward from the first side surface and facing the first side surface, and the sealing part comprises a first extension portion (See annotated drawing below) and a second extension portion (see annotated drawing below), the first and second extension 

    PNG
    media_image6.png
    521
    759
    media_image6.png
    Greyscale

	Regarding claim 9, the combination of Lupe in view of Samsung teaches all of the elements of the current invention as stated above including the sealing part is elevated when the second extension portion (See annotated drawing below) and the first extension portion (See annotated drawing below) contact the first side surface (See annotated drawing below) and the second side surface (See annotated drawing below), respectively. 
	

    PNG
    media_image7.png
    442
    381
    media_image7.png
    Greyscale
 
	Regarding claim 10, the combination of Lupe in view of Samsung teaches all elements of the current invention as stated above including the sealing part further comprises a third extension portion (See annotated drawing below) extending backward (See annotated drawing below) from a lower end of the second extension portion.

    PNG
    media_image8.png
    561
    709
    media_image8.png
    Greyscale

	
	Regarding claim 12, the combination of Lupe in view of Samsung teaches all of the elements of the current invention as stated above including wherein at least a portion of a rear side of the housing is open to define a rear opening (See annotated drawing below), and wherein the rear opening comprises a first rear opening (See annotated drawing below) and a second rear opening (See annotated drawing below) that is disposed behind (Annotated drawing shows dividing line and second opening behind first opening) the first rear opening, and wherein the sealing part comprises a first extension portion inserted (See annotated drawing below) into the first rear opening and a second extension portion inserted (See annotated drawing below) into the second rear opening.


    PNG
    media_image9.png
    820
    740
    media_image9.png
    Greyscale


	
	Regarding claim 19, the combination of Lupe in view of Samsung teaches the suction nozzle (Figure 1 Element 10) comprises a connection tube (Figure 1 Element 7) that is connected to 15the cleaner body (Figure 1 Element 6) and disposed behind the housing, whereby the sealing part (See annotated figure below) is disposed between the front opening (See annotated figure below) and the connection tube.
	

    PNG
    media_image10.png
    370
    510
    media_image10.png
    Greyscale

	Regarding claim 20, the combination of Lupe in view of Samsung teaches the vacuum cleaner (Figure 1 Element 1) according to claim 1, wherein the housing (See .
	


    PNG
    media_image11.png
    437
    570
    media_image11.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lupe Tech Limited (US20190150686), hereinafter known as Lupe, in view of Dyson Technology (US10299644).
	Regarding claim 1, Lupe teaches a vacuum cleaner (Fig 1 Element 1) comprising: a filter configured to filter water (Paragraph 0065 Line 2); a cleaner body 
	Dyson teaches a sealing part comprising a rear portion and flexible lateral portions that conform to a surface being cleaned in order to maintain a seal between cleaner head and the surface being cleaned. Dyson does teach a sealing part comprising a protrusion protruding downward (See annotated Dyson drawing below). This sealing part would replace the sealing part (Element 26 in annotated Lupe drawing below)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lupe to incorporate the teachings of Dyson to provide a vacuum cleaner with a sealing part comprising a protrusion protruding downward from the lower end thereof. Doing so would create a 

    PNG
    media_image1.png
    498
    599
    media_image1.png
    Greyscale
Lupe

    PNG
    media_image12.png
    419
    725
    media_image12.png
    Greyscale
 Dyson
	Regarding claim 17, the combination of Lupe in view of Dyson teaches all of the elements as stated above including wherein the sealing part contacts the floor surface while descending by a differential pressure (Paragraph 5 Lines 47-54 and Lines 60-66) when suction force is generated in the suction nozzle, and wherein, when the sealing part descends, a lowermost end (See element 30 in annotated drawing above) of the sealing part is disposed lower than a lowermost end of the front opening. The front opening of Lupe only partially covers the topside of the rotation cleaning element and the lowermost end of the modified Dyson sealing part would be disposed lower than the lowermost end of the front opening.
	
Allowable Subject Matter
Claims 11 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	Claim 11 would be allowable for disclosing the sealing pad connecting a lower end of the third extension portion to a lower end of the first extension portion. 
	The combination of Lupe in view of Samsung discloses a sealing part comprising a first, second, and third extension portion and a sealing pad. However, this 
	Based on the configuration of Lupe modified by Samsung, it would not have been obvious to one of ordinary skill to have the sealing pad connect a lower end of the third extension portion to a lower end of the first extension portion.  
	Claim 13 would be allowable for disclosing a hook protrusion extending from the front and back sides of the upper end of the first extension portion.

	Based on the configuration of Lupe modified by Samsung, it would not have been obvious to one of ordinary skill to provide a hook protrusion extending from the front and back sides of the upper end of the first extension portion. Therefore the combination of features is considered allowable.
	Claim 14 would be allowable for disclosing the elevation part comprises a fixing hook constituted by a horizontal portion backward from an upper end of the second extension portion and a vertical portion extending downward from an end of the horizontal portion, and a hook groove formed in the housing, the hook groove recessed downward and configured to receive the fixing hook in an inner surface thereof.
	The combination of Lupe in view of Samsung discloses at least a portion of a rear side of the housing is open to define a rear opening, and wherein the rear opening comprises a first rear opening and a second rear opening that is disposed behind the first rear opening, and wherein the sealing part comprises a first extension portion inserted into the first rear opening and a second extension portion inserted into the second rear opening. Therefore, this combination fails to disclose the elevation part comprising a fixing hook constituted by a horizontal portion backward from an upper end 
	Based on the configuration of Lupe modified by Samsung, it would not be obvious to one of ordinary skill to provide this elevation part comprising a fixing hook and a hook groove formed in the housing. Therefore the combination of features is considered allowable.
	Claim 15 would be allowable for disclosing the sealing part comprises a sealing pad that connects a lower end of the first extension portion to a lower end of the second extension portion, and a sealing groove is formed in the sealing pad, the sealing groove recessed upward from a lower end of the sealing pad and extending parallel to a longitudinal direction of the suction nozzle.
	The combination of Lupe in view of Samsung discloses at least a portion of a rear side of the housing is open to define a rear opening, and wherein the rear opening comprises a first rear opening and a second rear opening that is disposed behind the first rear opening, and wherein the sealing part comprises a first extension portion inserted into the first rear opening and a second extension portion inserted into the second rear opening. Therefore, this combination fails to disclose a sealing pad connecting a lower end of the first extension portion to a lower end of the second extension portion.
	Based on the configuration of Lupe modified by Samsung, it would not be obvious to one of ordinary skill to connect a lower end of the first extension portion to a 
	Claim 16 would be allowable because it is dependent on claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042.  The examiner can normally be reached on Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Jacob Adam MontgomeryExaminer, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723